Title: Feb. 27. Thursday.
From: Adams, John
To: 


       Dined at the Farmer Generals, in Company with the Comte de Polastron, Father of the Duchesse de Polignac. No Friend of D’Estaing.
       Spent the Evening in Company with the Abby de Mably, some other Abbys and Accademicians. De Mably says There are in France Three Orders of Citizens. The first Order is of the Clergy. 2. The Second of the Nobility. 3. And the third is called Le Tiers Etat.— There are several Classes in the Order of the Clergy, 7 or 8 Classes in the Order of Nobles, and Thirty Classes in the Tiers Etat. The Nobles all believe that their Nobility is from God. And therefore, the Nobles are all equal, and that the King cannot confer Nobility.
      